DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraga (US 20170250362).
Regarding claim 1, Hiraga discloses (Figs. 1-8; in particular Fig. 8) a display device, comprising: an array substrate having a plurality of pixel electrodes (133); an isolation structure (134) between the pixel electrodes and configured to form a first resistance between the adjacent pixel electrodes; and a front panel laminate (FPL) structure (combination of sealing film, filler, 136, 141, 143, and 145; section 0037) located on the isolation structure and the pixel electrodes, and having a display medium layer (143, 145) therein, wherein the display medium layer is located above a top surface of the isolation structure, and an entirety of the isolation structure (134) is below a bottom of the display medium layer.
Regarding claim 2, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the FPL structure further comprises an adhesive layer (141) that covers the pixel electrodes (133) and the isolation structure (134), and the adhesive layer has a second resistance.
Regarding claim 3, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the isolation structure (134) extends to top surfaces of the pixel electrodes (133).
Regarding claim 4, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the isolation structure (134) has a bottom portion (portion of 134 contacting 131 and 133) and a top portion (portion of 134 opposite to the bottom portion adjacent to 143) on the bottom portion, and a width of the top portion is greater than a width of the bottom portion.
Regarding claim 5, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the bottom portion (portion of 134 contacting 131 and 133) of the isolation structure is in contact with sidewalls of the pixel electrodes (133).
Regarding claim 6, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the top portion of the isolation structure (134) is in contact with an adhesive layer (141) of the FPL structure and top surfaces of the pixel electrodes (133).
Regarding claim 7, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the isolation structure is made of a material comprising silicon nitride or silicon oxide (section 0050).
Regarding claim 8, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the FPL structure further has a light-transmissive sheet (sealing film, filler) and a common electrode (136), the common electrode is located on a bottom surface of the light-transmissive sheet, and the display medium layer is located between the common electrode and the adhesive layer (section 0037).
Regarding claim 9, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the array substrate has a plurality of pixel areas (210), and each of the pixel areas is surrounded by the isolation structure (section 0050).
Regarding claim 10, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the array substrate has a plurality of thin film transistors (121) and a planarization layer (131) that covers the thin film transistors, and the pixel electrodes and the isolation structure are located on the planarization layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraga in view of Yamazaki et al. (US 20030173890).
Regarding claim 11, Hiraga does not necessarily disclose a dielectric constant of the planarization layer is smaller than a dielectric constant of the isolation structure.
Yamazaki discloses (Figs. 1-11) a dielectric constant of the planarization layer (109) is smaller than a dielectric constant of the isolation structure (111) (materials of 109 is smaller than materials of 111; sections 0036, 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yamazaki to eliminate crosstalk and to protect the electrical components. 
Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraga in view of Yasukawa (US 20170250367).
Regarding claim 12, Hiraga discloses (Figs. 1-8; in particular Fig. 8) an array structure, comprising: a substrate (120); a first metal layer (121; gate electrode; section 0029) disposed on the substrate: a first isolation layer (121; upper gate insulating layer; section 0029) covering the first metal layer; a second metal layer (121; source and drain electrode; section 0029) disposed on the first isolation layer; a planarization layer (131); a plurality of pixel electrodes (133) disposed on the planarization layer; an isolation structure (134) disposed on the planarization layer and between the pixel electrodes; and a display medium layer (143, 145) located above a top surface of the isolation structure, wherein an entirety of the isolation structure (134) is below a bottom of the display medium layer.
Hiraga does not necessarily disclose a second isolation layer covering the second metal layer; and a planarization layer disposed on the substrate and covering the second isolation layer.
Yasukawa discloses (Figs. 1-9) a second isolation layer (127) covering the second metal layer (125, 126); and a planarization layer (131) disposed on the substrate and covering the second isolation layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yasukawa to protect the electrical components.
Regarding claim 14, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the isolation structure (134) has a bottom portion (portion of 134 contacting 131 and 133) and a top portion (portion of 134 opposite to the bottom portion adjacent to 143) on the bottom portion, and a width of the top portion is greater than a width of the bottom portion.
Regarding claim 15, Hiraga discloses (Figs. 1-8; in particular Fig. 8) the isolation structure (134) partially covers the pixel electrodes (133).
Regarding claim 16, Hiraga discloses (Figs. 1-8; in particular Fig. 8) an adhesive layer (141) that covers the pixel electrodes (133) and the isolation structure (134), and the adhesive layer has a second resistance.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraga and Yasukawa in view of Yamazaki.
Regarding claim 13, Hiraga does not necessarily disclose a dielectric constant of the planarization layer is smaller than a dielectric constant of the isolation structure.
Yamazaki discloses (Figs. 1-11) a dielectric constant of the planarization layer (109) is smaller than a dielectric constant of the isolation structure (111) (materials of 109 is smaller than materials of 111; sections 0036, 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yamazaki to eliminate crosstalk and to protect the electrical components. 
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871